
	
		II
		111th CONGRESS
		1st Session
		S. 1446
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  incentives for increased use of HIV screening tests under the Medicaid
		  program.
	
	
		1.Incentives to increase use of
			 HIV screening tests under the Medicaid program
			(a)Higher Federal
			 matching percentage for routine HIV screening servicesSection 1903 of the Social Security Act (42
			 U.S.C. 1396b) is amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraph (7) as paragraph (8); and
					(B)by inserting after
			 paragraph (6) the following new paragraph:
						
							(7)an amount equal to 90 percent of the sums
				expended during such quarter which are attributable to the costs of providing
				routine HIV screening services (as defined in subsection (aa)(1)) if the
				conditions described in subsection (aa)(2) are met;
				plus
							;
				and
					(2)by adding at the end the following new
			 subsection:
					
						(aa)Routine HIV
				screening services
							(1)In
				generalFor purposes of this section, the term routine HIV
				screening services means the following:
								(A)An HIV screening
				test (and, if such test is positive, a confirmatory HIV test), including the
				interpretation of such tests, that is provided as part of medical care in any
				health care setting (other than an inpatient hospital setting) for an
				individual who—
									(i)is
				at least 13, but not more than 64, years of age;
									(ii)is not known to the health care provider
				(directly, through information provided by the individual, or through access to
				an electronic medical record) previously ever to have had a positive test for
				HIV or, subject to paragraph (3), within the previous 6 months to have had any
				test for HIV; and
									(iii)has been informed that such a test will be
				administered and has not objected to such a test.
									(B)Informing an
				individual so tested of the results of the tests at the time of such
				examination.
								(C)In the case of
				such an individual who tests positive for HIV on the screening and confirmatory
				tests, post-test counseling concerning HIV at the time, and as part of, such
				examination.
								(2)ConditionsFor purposes of subsection (a)(7), the
				conditions of this paragraph, with respect to routine HIV screening services,
				are that—
								(A)the payment amount
				for such services under this title is reasonable and closely approximates the
				payment amount for such services under part B of title XVIII;
								(B)no cost-sharing is
				imposed under this title for the provision of such services; and
								(C)in the case of a
				State for which a political subdivision is required to contribute towards the
				non-Federal share of expenditures for routine HIV screening services, the
				increase in the Federal share applicable under subsection (a)(5) to such
				services is first applied to reduce the contribution (but not below zero)
				required by such political subdivision.
								(3)ExceptionThe
				limitation under paragraph (1)(A)(ii) with respect to having a test for HIV
				within the previous 6 months shall not apply to an individual if the individual
				indicates that, because of the individual’s possible exposure to HIV during the
				intervening period, the individual is at increased risk of acquiring HIV since
				such previous
				test.
							.
				(b)Conforming
			 amendments
				(1)Subparagraphs (E)
			 and (F) of section 1919(h)(2) of such Act (42 U.S.C. 1396r(h)(2)) are each
			 amended by striking 1903(a)(7) and inserting
			 1903(a)(8).
				(2)Paragraphs (1) and
			 (2) of section 1931(h) of such Act (42 U.S.C. 1396u–1(h)) are each amended by
			 striking 1903(a)(7) and inserting
			 1903(a)(8).
				(3)Section 1938(d)(4)
			 of such Act (42 U.S.C. 1396u–8(d)(4)) is amended by striking
			 1903(a)(7) and inserting 1903(a)(8).
				(4)Section 1940(j) of
			 such Act (42 U.S.C. 1396w(j)) is amended by striking paragraph
			 (7) and inserting paragraph (8).
				(c)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to services furnished on or after the date of the
			 enactment of this Act.
			(d)ReportNot later 2 years after the date of the
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 a report to Congress on barriers that exist for Medicaid beneficiaries to
			 access routine HIV screening services (as defined in section 1903(aa) of the
			 Social Security Act, as added by subsection (a)(2)). Such report shall include
			 recommendations on how to reduce such barriers to access such services.
			
